ADKINS, Acting Chief Justice.
By petition for writ of certiorari, we have for review a decision of the Industrial Relations Commission which upheld a decision of the Judge of Industrial Claims. We have jurisdiction, pursuant to Article V, Section 3(b)(3), Florida Constitution.
In its determination of the cause, the Judge of Industrial Claims relied specifically upon Ferguson v. Mims and Thomas Manufacturing Co., IRC No. 2-2845 (September 23, 1975), which was reversed by this Court in Mims and Thomas Manufacturing Co. v. Ferguson, 340 So.2d 920 (Fla. 1976).
Accordingly, the petition for writ of cer-tiorari is granted, the order of the Industrial Relations Commission is quashed, and the cause remanded to the Industrial Relations Commission for further proceedings consistent with our opinion.
It is so ordered.
BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.